Citation Nr: 1017276	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include other psychiatric disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in January 2008 at a Travel Board hearing at the RO; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
of Appeals for Veterans Claims (Court) found that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  In addition, a medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Furthermore, the Court recently held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).

The Veteran underwent a VA examination in January 2010.  He 
reported an incident during his service in Vietnam in which 
he was ordered to drive a vehicle through a crowd of people 
while under attack.  He said that he has difficulty with 
sleeping, irritability and anxiousness.  He has frequent 
nightmares but could not identify what the nightmares are 
about, how often they occur, and for how long they have been 
occurring.  The examiner felt that the Veteran was extremely 
tangential and difficult to interrupt, and his thought 
process contained loose associations.  He needed to be 
redirected frequently, and had difficulty with concentration.  
He reported that his concentration difficulties had 
interfered with his jobs but that he had not lost any time 
from work due to mental health difficulties.  The Veteran has 
"some" friends, and he indicated that they get along well, 
and he enjoys reading.  He is able to complete activities of 
daily living and can perform housework and errands.  Suicidal 
ideation and attempts were denied.  

On a mental status examination the Veteran was alert and 
fully oriented, and there was no evidence of a psychotic 
disorder.  Judgment and insight were fair to limited, and 
impulse control was limited.  The examiner diagnosed the 
Veteran with attention deficit hyperactivity disorder, 
predominantly, and anxiety disorder, not otherwise specified 
(NOS).  She did not feel that the Veteran met the criteria 
for PTSD because he did not manifest avoidance behaviors.  
The examiner opined that the current symptomatology of 
anxiety disorder was most likely than not aggravated by his 
military service.  However, the examiner added that the cause 
of the anxiety could not be determined without mere 
speculation and that it was likely that the Veteran displayed 
some difficulties prior to military service that were 
exacerbated by his experiences in Vietnam.   

Unfortunately, the January 2010 VA examiner did not offer a 
rationale about why the cause of the Veteran's anxiety could 
not be determined without speculation and did not explain 
why, in her opinion, he had difficulties with anxiety prior 
to military service.  Therefore, a remand is necessary in 
order to obtain an addendum to the examination report.  See 
Stefl, supra.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran 
provide sufficient information, and, if 
necessary, authorization, to enable the RO 
to obtain any additional evidence, not 
already of record, which pertains to the 
claim for service connection for PTSD, to 
include other psychiatric disorders.  The RO 
should also invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, the RO should, if feasible, return 
the file to the January 2010 VA examiner.  
The examiner should be asked to state why no 
opinion could be rendered on the cause of 
the Veteran's anxiety without resorting to 
speculation, and why she feels that the 
Veteran had difficulties with anxiety prior 
to military service.  Advise the examiner 
that the Board needs this explanation 
because the Court of Appeals which reviews 
our decisions requires a discussion as to 
why a definitive opinion cannot be provided.

3.	If the January 2010 VA examiner is not 
available, the RO should arrange for the 
Veteran to have a VA examination with 
another examiner.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to be 
performed.  The claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.

a.	If the Veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.  Any diagnosis of PTSD must 
be in accordance with the Diagnostic 
and Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  The 
examiner should review the findings in 
the October 2006 and January 2010 
examination reports and reconcile any 
contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

b.	If the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of in-service 
stressors.

c.	If the Veteran has a psychiatric 
disorder other than PTSD, the examiner 
should opine as to whether it is at 
least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more), or unlikely (i.e., a probability 
of less than 50 percent) that such 
diagnosed psychiatric disorder was 
incurred in service or, if it pre-
existed service, was aggravated 
therein.

d.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

f.	If any of the above questions cannot be 
answered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why that is so.

4.	After completing the requested action, and 
any additional notification and/or 
development deemed warranted, re-adjudicate 
the claim by evaluating all evidence 
obtained after the last supplemental 
statement of the case (SSOC) was issued.  If 
the benefit sought on appeal remains denied, 
furnish the Veteran an appropriate SSOC and 
allow him a reasonable period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

